Citation Nr: 0714283	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In March 2005, the Board remanded the case for further 
development.

In August 2006, the Board denied the veteran's service 
connection claim for a pulmonary disability, secondary to 
service-connected residuals of a splenectomy.  The TDIU issue 
was remanded for further development.  The case has since 
returned to the Board for further development.


FINDING OF FACT

The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in December 2002, July 2003, and August 
2006 letters.  Collectively, these letters informed the 
veteran to submit any evidence or information pertinent to 
his claim, informed him of the evidence required to 
substantiate his TDIU claim, the information required from 
him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, and post-service medical evidence 
from the VA Medical Center in Boston.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's TDIU claim, 
no additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Analysis

The veteran contends that he is entitled to a TDIU.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is currently in effect for: 
residuals of splenectomy (30 percent), hepatitis C (30 
percent), residuals of left partial medial and lateral 
meniscectomy (30 percent), residuals of left fifth toe 
excision, proximal phalanx arthroplasty and extensor tenotomy 
(noncompensable); and residuals of a left kidney contusion 
(noncompensable).  Although the veteran's combined disability 
evaluation is 70 percent, he does not have one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher.  Accordingly, he does not meet 
the schedular criteria for TDIU.  

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), as here, an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected knee 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

According to his TDIU application, received in June 2002, the 
veteran last worked full-time in 2000 as an automation clerk 
with the U.S. Postal Service.  In September 2001, the veteran 
attended Worcester State College on a full-time basis until 
he became sick with pneumonia (see January 2003 statement).  
During his personal hearing in 2004, he indicated that he was 
a sophomore in college and attended on a part-time basis.   

On review, the evidence fails to show that the veteran's 
service-connected disabilities alone preclude him from 
securing or following a substantially gainful occupation.  
The Board acknowledges that the veteran has had some left 
knee dysfunction.  A March 2002 "QTC" examiner noted that 
the veteran was unable to perform his previous duties at the 
post office because of the required prolonged walking and 
standing.  Otherwise, the examiner noted that the veteran was 
able to care for himself and perform his daily activities.  
While the veteran does have some employment impairment due to 
his service-connected left knee disability, the record also 
contains numerous complaints of fatigue which the veteran 
asserts have reportedly affected his employability.  However, 
the record suggests that the veteran's fatigue is due to his 
non service-connected pulmonary disability.  In this regard, 
a September 2003 VA examiner stated that the veteran's 
chronic fatigue is mainly related to his sarcoidosis and 
obstructive sleep apnea.  The examiner further stated that 
"the veteran does not have any criteria at this time for 
chronic fatigue syndrome, per se, but his low-grade 
temperature at times and joint and musculoskeletal 
presentation is related to his sarcoidosis in my view."  The 
Board, in its August 2006 decision, denied the veteran's 
service connection claim for a pulmonary disability, to 
include sarcoidosis, claimed as secondary to service-
connected residuals of splenectomy.  
As noted, the veteran is also service-connected for residuals 
of splenectomy, hepatitis C, residuals of left toe surgery, 
and residuals of left kidney contusion.  The clinical 
evidence of record does not reflect that these disabilities 
preclude employment or seriously impair his ability to work.

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board acknowledges that the veteran does have some 
employment impairment due to his service-connected 
disabilities, however, the Board finds that the level of 
impairment to the veteran's employment is adequately 
reflected in the disability evaluations the veteran currently 
receives.  Therefore, the Board finds that the record does 
not demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities alone and decided not 
to refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


